Milligan, J.,
concurring:
The legal question presented in this record is of great delicacy and interest, and, under the English authorities, when viewed purely as an individual and commercial transaction, the-decision, as it seems to me, ought to be for the claimants. But as the record presented to us involves, in some degree, the right of the National Government to succeed to the movable property controlled by the Confederate States for war purposes at the time of their overthrow, I yield to the opinion just read by the Chief Justice, but with hesitation and doubt.